
	
		II
		111th CONGRESS
		2d Session
		S. 2975
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Schumer (for
			 himself, Mr. Nelson of Florida,
			 Ms. Klobuchar, Mr. Durbin, Mrs.
			 Gillibrand, Mr. Brown, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the manufacture, sale, or distribution in
		  commerce of children's jewelry containing cadmium, barium, or antimony, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Kids' Jewelry
			 Act.
		2.DefinitionsIn this Act:
			(1)AntimonyThe
			 term antimony means elemental antimony (Sb) and any compounds or
			 alloys which contain antimony.
			(2)BariumThe
			 term barium means elemental barium (Ba) and any compounds or
			 alloys which contain barium.
			(3)CadmiumThe
			 term cadmium means elemental cadmium (Cd) and any compounds or
			 alloys which contain cadmium.
			(4)Children’s
			 jewelry
				(A)In
			 generalThe term children’s jewelry means any
			 jewelry, including charms, bracelets, pendants, necklaces, earrings, or rings,
			 that is designed or intended to be worn or used by children 12 years of age or
			 younger and is sold or distributed at retail.
				(B)Determination
			 of intention for wear or use by childrenIn determining under
			 subparagraph (A) whether jewelry is designed or intended for wear or use by
			 children 12 years of age or younger, the following factors shall be
			 considered:
					(i)A statement by a
			 manufacturer about the intended use of the product if such statement is
			 reasonable.
					(ii)Any label on the
			 product.
					(iii)Whether the
			 product is represented in its packaging, display, promotion, or advertising as
			 appropriate for children 12 years of age or younger.
					(iv)Whether the
			 product is commonly recognized by consumers as being intended for use by
			 children 12 years of age or younger.
					(v)The
			 Age Determination Guidelines: Relating Children's Ages to Toy Characteristics
			 and Play Behavior, issued by the Commission in September 2002, and any
			 modifications to such Guidelines.
					(5)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(6)Sold or
			 distributed at retailThe term sold or distributed at
			 retail means sold or distributed to a consumer, but does not include
			 selling activity that is intermittent.
			3.Ban on certain
			 products containing cadmium, barium or antimony
			(a)Treatment as
			 banned hazardous substanceAny children's jewelry that is
			 composed in whole or in part of cadmium, barium, or antimony shall be treated
			 as a banned hazardous substance under the Federal Hazardous Substances Act (15
			 U.S.C. 1261 et seq.).
			(b)Treatment as a
			 Regulation Under the Federal Hazardous Substances ActThe ban
			 imposed under subsection (a) shall be treated as regulations of the Commission
			 promulgated under or for the enforcement of section 2(q) of the Federal
			 Hazardous Substances Act (15 U.S.C. 1261(q)).
			(c)RegulationsThe
			 Commission may prescribe regulations to carry out the provisions of this
			 Act.
			4.Enforcement
			(a)Penalties
				(1)In
			 generalAny failure of a person subject to a requirement of
			 section 3 to comply with such requirement shall be treated as a violation of
			 section 4 of the Federal Hazardous Substances Act (15 U.S.C. 1263) and subject
			 to the penalties set forth in section 5 of such Act (15 U.S.C. 1264).
				(b)Reports
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Commission shall submit to Congress a
			 report on the actions taken by the Commission to enforce the provisions of this
			 Act, including a summary of the criminal and civil penalties imposed under
			 subsection (a).
				(2)Heavy
			 metalsNot later than 1 year after the date of the enactment of
			 this Act, the Commission shall submit a report to Congress regarding heavy
			 metals which should be banned from children's products.
				5.Effect on
			 Federal and State law
			(a)In
			 generalNothing in this Act or section 18(b)(1)(B) of the Federal
			 Hazardous Substances Act (15 U.S.C. 1261 note) shall affect the authority of
			 any State or political subdivision of a State to establish or continue in
			 effect a provision of the law of a State or political subdivision of a State
			 relating to regulation of products containing cadmium, barium, or antimony,
			 except to the extent that compliance with both State and Federal law is
			 impossible. Nothing in this section shall be construed to modify or affect any
			 enforcement action or liability of any person under the law of any
			 State.
			(b)Preservation of
			 certain State lawNothing in this Act shall be construed to
			 preempt or otherwise affect any warning requirement relating to consumer
			 products or substances that is established pursuant to State law that was in
			 effect on August 31, 2003.
			6.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 children's jewelry manufactured on or after the date that is 90 days after such
			 date of enactment.
		
